Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 07, 2016

The Court of Appeals hereby passes the following order:

A17D0134. JAYDREKUS CARTEZ HART v. THE STATE.

      On June 17, 2016, the trial court entered orders denying Jaydrekus Cartez
Hart’s motions for a sentence reduction and for his consecutive sentences to be
declared concurrent. On September 7, 2016, Hart filed a “Notice of Appeal” and an
“application for a Certificate of Probable Cause” in the Supreme Court, which
construed Hart’s filings collectively as an application for discretionary review and
transferred the case to us. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). We are unable to consider an untimely application. See Hill, supra.
Here, Hart filed his application 82 days after the trial court’s orders were entered.
Accordingly, the application is hereby DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                                                            11/07/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.